NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KEJIN CHEN,                                     No.    16-71100

                Petitioner,                     Agency No. A087-886-096

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted August 11, 2020
                     Submission Vacated November 24, 2020
                        Resubmitted September 16, 2021
                              Pasadena, California

Before: WARDLAW and VANDYKE, Circuit Judges, and HILLMAN,** District
Judge.

      Kejin Chen, a native and citizen of the People’s Republic of China, petitions

for review of the Board of Immigration Appeals’ (BIA) order dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).

      We have jurisdiction to review Chen’s petition under 8 U.S.C. § 1252. We

review only the reasons the BIA gave in support of its decision, and we review

those reasons for “substantial evidence.” Arrey v. Barr, 916 F.3d 1149, 1157 (9th

Cir. 2019) (quoting Navas v. I.N.S., 217 F.3d 646, 658 n.16 (9th Cir. 2000);

Mairena v. Barr, 917 F.3d 1119, 1123 (9th Cir. 2019). Under that standard, we

must find the BIA’s reasons sufficient unless, after reviewing the record as a

whole, “any reasonable adjudicator” would have been “compelled” to reach a

different conclusion. 8 U.S.C. § 1252(b)(4)(B); Garland v. Dai, 141 S. Ct. 1669,

1677 (2021).

      1.     Substantial evidence supports the BIA’s determination that Chen did

not meet his burden of proof to qualify for asylum or withholding of removal

because “some of his corroborative evidence conflicts with his testimony and other

corroborative evidence.” Reviewing the record as a whole, we find a number of

conflicts between Chen’s testimony and corroborating documents that go to the

heart of his claim, which the BIA did not explicitly identify.1



1
 The BIA pointed to a “conflict” between Chen’s testimony that he was released
because his mother paid the police 5000 RMB, and the statement in his Certificate
of Release that he was released because of insufficient evidence. However, those
two statements do not necessarily conflict. If Chen’s mother paid a 5000 RMB

                                          2
      For example, in his asylum statement, and in the testimony he later gave

before an immigration judge (IJ), Chen claimed that he converted to Christianity

around October 2006. He explained that he graduated from University in July

2006, moved home, and began to look for work. He felt huge pressure to find

work, at least in part because his parents worked at a supermarket, and made only

enough money to cover their daily expenses. After months of searching for a job

without any success, he became depressed, and on October 1, 2006, he began

attending a Christian church in his hometown to help deal with his depression..

      However, a number of other documents Chen submitted contradict that

account. For one, Chen submitted a copy of his Chinese diploma, which states that

he did not graduate University in 2006, but that he graduated in January 2007. The

town where Chen attended University was nearly 400 miles away from his

hometown. So, if the date on his diploma is accurate, Chen could not have been at

home looking for work and attending church during the time period he testified

that he was. The IJ gave Chen the opportunity to explain the inconsistency, but he

failed to do so.

      Chen also submitted a copy of his visa application, which stated that his

father worked at the Shenyang Public Security Bureau, not at a grocery store, and a



bribe to get him out of prison, it’s unlikely the police would admit to that on an
official document.

                                          3
copy of his I-20 forms, which show that while Chen was in the US, his father was

able to pay nearly $50,000 in tuition over four years. Those documents undermine

Chen’s claim that he was stressed because his parents were struggling to make

ends meet.

      Finally, Chen submitted a letter from a member of his church in Los

Angeles, which stated that as of 2011, Chen had not yet converted to Christianity:

“[Chen] has yet to become a Christian, a believer of Jesus Christ, because he is not

yet convinced or convicted [sic] that Christ is the only way to salvation as God has

planned. However, he is still searching for his spiritual truth.” That letter not only

contradicts Chen’s testimony that he converted in 2006, it casts doubt on whether

heconverted at any point between 2006 and 2011.

      2.     Substantial evidence also supports the BIA’s determination that Chen

did not meet his burden of proof to qualify for protection under CAT. To qualify

for CAT relief, an applicant must establish that is it “more likely than not” that he

would be tortured if removed to his country of origin. 8 C.F.R. § 208.16(c)(2); see

also Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010).

      The IJ found that Chen failed to meet his burden of proof because, after

reviewing Chen’s testimony and the supporting documentation he provided, he

found no evidence that Chen had been tortured in the past or that the Chinese

authorities had any reason to torture him in the future. Chen’s record certainly


                                          4
does not compel the conclusion that he would be tortured if returned. None of

Chen’s other arguments have merit.

      PETITION FOR REVIEW DENIED.




                                        5